Opinion filed June 30, 2011




                                                            In The


    Eleventh Court of Appeals
                                                          __________

                                                  No. 11-11-00119-CV
                                                      __________

             IN THE INTEREST OF K.C.N., D.U.N., AND A.A., CHILDREN


                                     On Appeal from the 132nd District Court
                                             Scurry County, Texas
                                          Trial Court Cause No. 23683



                                      MEMORANDUM                            OPINION
         D.N. is the appellant in this appeal. He has filed a motion to dismiss the appeal pursuant
to TEX. R. APP. P. 42.1(a)(1). In the motion, appellant states that “the parties [have] reached an
agreement to resolve the case” rendering the appeal moot.                                Therefore, in accordance with
appellant’s request, we dismiss the appeal.
         The motion to dismiss is granted, and the appeal is dismissed.




                                                                                  PER CURIAM
June 30, 2011
Panel1 consists of: Wright, C.J.,
McCall, J., and Hill, J.2


         1
           Rick Strange, Justice, resigned effective April 17, 2011. The justice position is vacant pending appointment of a
successor by the governor.

         2
             John G. Hill, Former Justice, Court of Appeals, 2nd District of Texas at Fort Worth, sitting by assignment.